Citation Nr: 1119402	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include as secondary to service connected disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD), and if so whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.N.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1976 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for PTSD and entitlement to secondary service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT


1.  In August 2005, the RO denied service connection for PTSD.  The Veteran did not appeal the decision.

2.  The evidence received since the RO's last final denial of service connection for PTSD in August 2005 relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  The August 2005 RO decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the August 2005 decision and the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionm4akers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for PTSD was denied by the RO in August 2005.  Notice was sent to the Veteran in September 2005, and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

In the August 2005 RO decision that denied service connection for PTSD, the RO considered the Veteran's service treatment records, VA outpatient treatment records and an August 2005  VA examination report.  The service treatment records showed no treatment for a psychiatric disorder.  VA treatment records dated from 2002 showed no diagnosis of PTSD.  The VA examination did not show PTSD.  showed anxiety reaction with paranoid tendencies and that the Veteran had a schizophrenic potential but was not now psychotic.  The RO found that there was no diagnosis of PTSD and denied the claim.  The RO notified the Veteran of its denial in September 2005 and he did not appeal the denial.  Thus the determination is final.

Evidence added to the record since the last final denial in August 2005 includes VA treatment records dated from 2007, a VA examination report, and testimony provided at the Veteran's hearing before the undersigned.   Some of the VA records are cumulative or duplicative; however there is a finding of PTSD in an October 2007 VA outpatient report as well as on VA examination in August 2008.  This evidence is new and material since it places a diagnosis of PTSD in the record and as well the VA examiner in August 2008 has associated the diagnosis with service.  

This evidence is new and material to the Veteran's claim, because it establishes a diagnosis of PTSD and also provides a nexus between service and the Veteran's psychiatric disorder, neither of which was established in the prior denial. This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  To this extent, the claim is granted.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking secondary service connection for a right knee disorder.  He claims that the diagnosed right knee strain is related to his service connected right ankle disorder.  He was sent a VCAA notice letter in April 2008.  While the letter discussed direct service connection, it did not provide information to the Veteran regarding secondary service connection.  Thus a corrected letter must be sent. 

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 3 8 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

The Veteran underwent a VA examination in October 2008.  It is noted that the Veteran has questioned the adequacy of the October 2008 VA examination and has requested to be re-examined.  Upon review the Board finds that while the examiner discussed causation in the opinion offered, the medical examination report did not address, in light of the medical evidence, whether the Veteran's right knee disorder is aggravated by his right ankle disorder.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand is necessary to obtain an opinion, and the examiner must provide an opinion on whether it is at least as likely as not that the Veteran's right knee disorder is due to, caused by, or aggravated by his service-connected right ankle disorder.  And as the Veteran has requested a new examination in conjunction with this claim the Board will mandate that a new examination be scheduled for him.  

As to the claim for service connection for PTSD, the Board notes that service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The Veteran does not assert, and the service records do not show, that he participated in combat and the claimed stressors are not combat related.   See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  Here there are diagnoses of PTSD and an opinion associating the diagnosis with service.  However, an attempt to verify his claimed stressors has not been performed. 

The Veteran claims that: 1.  He was aboard the USS CANOPUS when a fire began and two sailors were killed in the fire: 2.  He was involved in a motor vehicle accident in October 1978in which the car he was driving rolled over another man-[redacted] [redacted] (also reported as [redacted]).  He states that Shore Patrol was called and his commander-Lieutenant [redacted] was informed of the situation: and 3.  He was at the Charleston Weapons Base in South Carolina in 1980 and [redacted] jumped out of a bus and was hit by the Veteran's car.  Shore patrol was called.   The Veteran has submitted evidence in which he reports Mr. [redacted] date of birth and Mr. [redacted] VA claims file number.  He contends that a review of Mr. [redacted] VA file will confirm that he died in September 1978 due to a car rollover.  

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter outlining what the evidence must show to establish secondary service connection.  Allow him a reasonable amount of time to respond.  

2.  The RO/AMC should review the file and prepare a summary of the Veteran's alleged service stressors.  This summary and a copy of the Veteran's DD Form 214 and all service personnel records should be sent to the U. S. Army & Joint Services Records Research Center.  The JSRRC should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  The RO/AMC should specifically attempt to verify, through official sources, the claimed stressor involving the death of Mr. [redacted] and the accident involving Mr. [redacted] as noted above as well as the death of two people in a fire aboard the USS CANOPUS.  The AMC/RO should contact any other source deemed appropriate to attempt to verify the claimed stressors including the Department of the Navy, at the appropriate location(s), which may include the Navy Personnel Command, Retired Records Section, PERS 31202, 9700 Page Avenue, St. Louis, Missouri 63132-5000, 

3.  If any of the claimed stressors are verified, the RO/AMC should then arrange for a VA mental disorders examination of the Veteran to determine the nature and etiology of any current psychiatric disorders.  All indicated studies, tests and evaluations deemed necessary should be performed. The VA examiner should report a multi-axial diagnosis, identifying all current psychiatric disorders.  A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

The rationale for all opinions expressed should be explained.  The relevant documents in the claims files should be made available to the VA examiner for proper review of the medical history. 

4.  Then schedule the Veteran for a VA orthopedic examination to be performed by an examiner who has not previously examined him.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should after completing the examination provide an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any right knee disorder found is due to or aggravated by the service-connected right ankle disorder.  

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


